IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00284-CV

MICHELLE GARCIA,
                                                             Appellant
v.

GERARDO JUAREZ,
                                                             Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 25105


                          MEMORANDUM OPINION


       On July 27, 2012, Appellant Michelle Garcia filed in the trial court her notice of

appeal, which states: “Under Rule 25.1 of the Texas Rules of Appellate Procedure,

Michelle Garcia, the Defendant in the above action, file [sic] this notice of appeal to the

10th Court of Appeals for the State of Texas. Defendant desires to appeal from the final

judgment rendered against Defendant by the 278h [sic] Judicial District Court of Walker

County, Texas on June 29, 2012.” Appellant subsequently filed a motion to abate,

stating that Appellee’s motion for summary judgment was granted on June 29, 2012 but
that Appellee’s attorney had failed to submit an order to the trial court; therefore, this

Court should abate the appeal until an order is signed by the trial court. But because

the trial court has not signed an order granting Appellee’s motion for summary

judgment, the judgment is not final. We have no jurisdiction to hear an appeal from a

judgment that is not final, unless there is specific statutory authority permitting an

appeal before final judgment. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West

Supp. 2012). And none of the exceptions to the rule that only final judgments can be

appealed apply in this case. See id. § 51.014 (West Supp. 2012) (listing interlocutory

orders that may be appealed before final judgment is rendered in the case).

        On September 26, 2012, Appellant’s motion to abate was thus denied, and the

Clerk of this Court notified Appellant that this appeal was subject to dismissal for want

of jurisdiction unless, within twenty-one days from the date of the letter, a response was

filed showing grounds for continuing the appeal. No response has been received from

Appellant. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3(a), (c).




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 1, 2012
[CV06]




Garcia v. Juarez                                                                     Page 2